UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7758


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TYRONE WILLIAMS, JR., a/k/a TJ,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk.    Raymond A. Jackson, District Judge.          (2:11-cr-00058-RAJ-FBS-9;
2:16-cv-00381-RAJ)


Submitted: August 3, 2021                                         Decided: August 17, 2021


Before KEENAN, FLOYD, and HARRIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Frances H. Pratt, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Alexandria, Virginia, for Appellant. Aidan Taft Grano-Mickelsen,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrone Williams, Jr., seeks to appeal the district court’s order dismissing his

28 U.S.C. § 2255 motion.        Williams pled guilty pursuant to a plea agreement to

participation in a racketeering enterprise, in violation of 18 U.S.C. § 1962(c), and

possession of a firearm in furtherance of the crimes of violence of attempted murder in aid

of racketeering activity and assault with a dangerous weapon in aid of racketeering activity,

in violation of 18 U.S.C. §§ 2, 924(c)(1)(A). The attempted murder and assault predicates

were predicated on violations of Virginia state law. The district court dismissed Williams’

§ 2255 motion as untimely.

       On appeal, the Government has withdrawn its timeliness defense to Williams’

§ 2255 motion but nevertheless suggests that his § 924(c) conviction remains lawful after

United States v. Davis, 139 S. Ct. 2319 (2019), and In re Thomas, 988 F.3d 783 (4th Cir.

2021). Williams moves to remand this case so the district court may consider the merits

of his § 924(c) challenge in the first instance.

       When the district court considered Williams’ § 2255 motion, it did not have the

benefit of Davis, which held that the residual clause of the crime of violence definition in

18 U.S.C. § 924(c)(3) is unconstitutionally vague. 139 S. Ct. at 2323-24. The district court

also did not have the benefit of our recent holding in In re Thomas that “Davis applies

retroactively to cases on collateral review.” 988 F.3d at 786. We further concluded in In

re Thomas that the Davis rule is substantive because it placed individuals “who had

committed a crime . . . that satisfied the [crime of violence] definition in . . . [§ 924(c)’s]

residual clause . . . beyond the government’s power to prosecute,” id. at 789, and noted that

                                               2
the Supreme Court made Davis retroactive because the Court “has held that new

substantive rules of constitutional law generally apply retroactively to cases on collateral

review,” id. at 790 (internal quotation marks omitted).

       The district court determined that the § 2255 motion was untimely and therefore did

not reach the merits of Williams’ § 924(c) challenge in the first instance. “[W]e are a court

of review, not of first view.” Lovelace v. Lee, 472 F.3d 174, 203 (4th Cir. 2006) (internal

quotation marks omitted). We grant Williams a certificate of appealability on the issue of

whether, in light of Davis and In re Thomas, the district court erred in dismissing his § 2255

motion as untimely. We vacate the district court’s dismissal order, grant Williams’ motion

to remand, and remand to the district court for consideration of the § 2255 motion on the

merits in the first instance.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                             VACATED AND REMANDED




                                              3